ON PETITION FOR REHEARING.
MCCARTHY, District Judge.
The foregoing opinion holds that appellant did not acquire any right to the waters of Goggles Springs. The questions as to whether he acquired a right to the waters flowing in Goggles Creek, and as to whether waters originating in Goggles Springs, but which are permitted to flow in Goggles Creek, are waters of Goggles Creek, are not discussed or decided.
*65Since the appeal was taken from the judgment, and not from a portion thereof, the entire judgment is before the court and subject to review, even though the respondents took no cross-appeal.
The petition for rehearing is denied.
Morgan, C. J., and Rice, J., concur.